DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 8-9 state “the intermediate layer intermediate layer-encased sphere)”.  It appears it should read state “the intermediate layer (intermediate layer-encased sphere)”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  claim 2, lines 4-5 state “Shore C hardness at surface of envelope layer-encased sphere)”.  It appears it should read state “(Shore C hardness at surface of envelope layer-encased sphere)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 needs to claim the test and/or conditions used to obtain the initial velocity of the ball.  Without such limitations, the claim is indefinite.  For example, initial velocity can be obtained from hitting with an actual club head, or using a drum rotation device wherein the ball is hit with the drum.  On page 32, it is clear that applicant obtains the initial velocity using a “USGA drum rotation-type initial velocity instrument” (i.e. using the latter style).  Simply adding this language to the claim will enable a POSA to understand how the initial velocity is obtained and thus provide the predictability needed to replicate the measurement.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (herein “Kimura”; US Pub. No. 2010/0048326 A1) in view of Watanabe et al. (herein “Watanabe”; US Pub. No. 2011/0143861 A1).
Regarding claim 1, Kimura discloses a multi-piece solid golf ball comprising a core, an envelope layer, an intermediate layer and a cover (Fig. 2), wherein the core is formed of a rubber composition as one or more layer (Fig. 2, item 1 and par. [0030]); the envelope layer is formed of a resin material as one or more layer (Fig. 2, items 2a, and 2b and par. [0060]); the intermediate layer is formed of a resin material as one layer (Fig. 2, item 2c and par. [0103]); the cover is formed of a resin material as one layer having a thickness of not more than 1.0 mm (Fig. 2, item 4 and par. [0113] and Table 4, Example 1 specifically showing a cover thickness f 1.0 mm); the Shore C hardness at a surface of the core (Table 4, Example 1; the Shore C hardness at a surface of the sphere obtained by encasing the core with the envelope layer (envelope layer-encased sphere) (Table 4, Example 1; noting the 2nd envelope layer is 93 JIS-C), the Shore C hardness at a surface of the sphere obtained by encasing the envelope layer-encased sphere with the intermediate layer (intermediate layer-encased sphere) (Table 4, Example 1; noting 97 JIS-C) and the Shore C hardness at a surface of the ball (Table 4, Example 1; noting 86 JIS-C) together satisfy the conditions (Shore C hardness at surface of envelope layer-encased sphere) > (Shore C hardness at core surface) (Table 4, Example 1; noting 93 vs. 54 JIS-C) and (Shore C hardness at surface of intermediate layer-encased sphere) > (Shore C hardness at ball surface) (Table 4, Example 1; noting 97 vs. 86 JIS-C); and, letting C be the deflection of the core in millimeters when compressed under a final load of 1,275 N (130 kgf) from an initial load of 98 N (10 kgf) (Table 4, Example 1; noting C = 8.3 mm, see also pars. [0029]) and B be the deflection of the ball in millimeters when compressed under a final load of 1,275 N (130 kgf) from an initial load of 98 N (10 kgf) (Table 4, Example 1; noting B = 2.5 mm; see also par. [0182]).  It is noted that Kimura does not specifically disclose that B > 3.0 and 2.5 < C – B < 4.3.  However, Kimura discloses comparative examples wherein the B can be greater than 3 (Table 4, CE4-CE6).  In addition, Watanabe discloses a similar multi-piece golf ball wherein B > 3.0 (par. [0068]; noting 2.5 to 4.0 mm).  Furthermore, regarding using a B value of 4.0 (as taught by Watanabe) to bodily incorporated into Kimura: Example 1, the limitation 2.5 < C – B < 4.3 would be met (B = 4.0, and C = 8.3, so C- B = 8.3 – 4.0 = 4.3; see also Kimura: par. [0137]; noting C/B = P/Q = 8.3/4 = 2.075 also within the scope of the Kimura disclosure).  In the alternative, regarding the exact values of B and C (and thus their difference), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that core and ball deflection (and thus their difference) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences 1) Kimura which specifically states that core deflection is a result-effective variable which can be optimized for rebound, durability, feel and spin (par. [0029]), and 2) Watanabe which specifically states that ball deflection is a result-effective variable which can be optimized for rebound, durability, feel and spin (par. [0068]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimura to use a ball deflection of 4.0 mm as taught by Watanabe so that B > 3.0 and 2.5 < C – B < 4.3 because doing so would be a simple substitution of one element (using B = 4.0 mm) for another (using B = 2.5) to obtain predictable results (using B = 4.0, the value known to be within the range of workable values that create appropriate rebound, durability, feel and spin, and the value meeting the claimed criteria).  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact deflection values of the core and the ball (and thus their difference) could be found through routine experimentation in order to optimize rebound, durability, feel and spin.
Regarding claim 2, the combined Kimura and Watanabe disclose that the Shore C hardness at the surface of the envelope layer-encased sphere and the Shore C hardness at the surface of the intermediate layer-encased sphere together satisfy the condition: (Shore C hardness at surface of intermediate layer-encased sphere) > (Shore C hardness at surface of envelope layer-encased sphere) (Kimura: Table 4, Example 1; noting 97 vs. 93 JIS-C or Shore C).
Regarding claim 3, the combined Kimura and Watanabe disclose that the layers have respective thicknesses which together satisfy the condition: (cover thickness) < (intermediate layer thickness) < (total thickness of envelope layer) (Kimura: Table 4, Example 1; noting 1.0 < 1.2 < (2.8 + 2.8), respectively).
Regarding claim 4, the combined Kimura and Watanabe disclose that the layers have respective thicknesses which together satisfy the condition: (total thickness of envelope layer)/(cover thickness + intermediate layer thickness) > 1.0 (Kimura: Table 4, Example 1; noting 5.6/(1.0 + 1.2) = 2.55).
Regarding claim 5, the combined Kimura and Watanabe disclose that the ball has an initial velocity of at least 76.8 m/s (Watanabe: par. [0067]).
Regarding claim 6, the combined Kimura and Watanabe disclose that the core has a diameter and the ball has a diameter which together satisfy the condition: 0.65 < (core diameter)/(ball diameter) < 0.80 (Kimura: pars. [0025] and [0141]; noting the core can be 28 mm, the ball 42.7, so 28/42.7 = 0.656).
Regarding claim 7, the combined Kimura and Watanabe disclose that the core has an internal hardness which satisfies the condition: (Cs – Cm)/(Cm – Cc) > 1.1, where Cc is the Shore C hardness at a center of the core, Cs is the Shore C hardness at the core surface, and Cm is the Shore C hardness at the midpoint between the core surface and the core center (Watanabe: par. [0029]; noting this would be obvious given the general disclosure, restated, Cc = 60, Cs = 74, so that Cm must be (74+60) + 2 = 67 + 2, so using Cm = 65 yields an equation calculation of 1.8, i.e. (74-65)/(65-60) = 1.8).
Regarding claim 8, the combined Kimura and Watanabe disclose that the envelope layer is formed of at least two layers that include an inner envelope layer and an outer envelope layer (Kimura: Table 4, Example 1; noting 1st and 2nd envelope layer).
Regarding claim 9, the combined Kimura and Watanabe disclose that the Shore C hardnesses at the surfaces of the respective layers satisfy the condition: (Shore C hardness at ball surface) < (Shore C hardness at surface of intermediate layer-encased sphere) > Shore C hardness at surface of outer envelope layer-encased sphere) > (Shore C hardness at surface of inner envelope layer-encased sphere) > (Shore C hardness at core surface) (Kimura: Table 4, Example 1; 86 < 97 > 93 > 89 > 51, respectively).
Regarding claim 10, the combined Kimura and Watanabe disclose that 1.6 < (OE vh + IE vh)/Core vh < 2.3, where Core vh is the product of the core volume (mm3) multiplied by the Shore C hardness Cm at the midpoint between the core surface and the core center, IE vh  is the product of the inner envelope layer volume (mm3) multiplied by the Shore C hardness at the surface of the inner envelope layer-encased sphere, and OE vh is the product of the outer envelope layer volume (mm3) multiplied by the Shore C hardness at the surface of the outer envelope layer-encased sphere (Kimura: Table 4, Example 3 in view of par. [0025] and Watanabe: par. [0029]; noting as made obvious per Watanabe par. [0029], Cm can equal (78+63)/2 + 2 or 70.5 + 2 or 68.5 JIS-C, and increasing the core size in Example 3 from 26.9 to 28.9 mm as made obvious by par. [0025], with IE values continuing to be a 2.8 mm thickness with a 90 JIS-C hardness, and OE values continuing to be a 2.9 mm thickness with a 93 JIS-C hardness yields an overall ratio of 2.29; within the claimed range).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/372,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the two applications essentially claim the subject matter with overlapping claims ranges; albeit in different order.  Restated, the limitations of the claims in the ‘631 application would make obvious the claims of the current application.  Furthermore, while the both the ‘631 and current application were filed on the same day, the double patenting rejection is warranted based on the possibility of patent extension via prosecution history.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/16/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711